Title: To Alexander Hamilton from Thomas Jefferson, 1 June 1793
From: Jefferson, Thomas
To: Hamilton, Alexander



Philadelphia June 1. 1793
Sir

I have the honor to inclose you the following portion of a Draught of a letter to M. Genet in answer to his ⟨– – –⟩.


do.
to order away the privateers fitted out in our ports.


do.
to Messrs Carmichael & Short on the letter of Viar & Jaudenes.


do.
to Viar & Jaudenes in answer to their letter.



with these are all the preceding letters respecting the same subject.



The ideas are in the form approved by Genl. Knox, Mr. Randolph & myself and we have agreed to meet at my office on Monday at 12 oclock to consider of any alterations which you would wish to impose on my giving them my signature.
I also inclose two other papers for your signature; the third which relates to the letters of Genl Williams which is merely in the form of a memorandum to which no signature was thought to be requisite.
I have the honor to be with great respect Sir

Th: Jefferson
The Secretary of the Treasury

